Citation Nr: 0721483	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-12 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 40 percent 
for hepatitis C.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from June 1973 to June 1977 
and from January 1971 to June 1991.  He also served` in the 
United States Army Reserves. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from January and July 2003 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The January 2003 rating decision 
granted service connection and assigned an initial 10 percent 
rating for right chondromalacia patella.  The July 2003 
rating decision granted service connection for and assigned 
an initial 40 percent rating for hepatitis C and an initial 
10 percent rating for left knee arthritis.  The RO also 
denied service connection for hypertension.  

The initial rating for hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The favorable and unfavorable medical evidence regarding 
service connection for hypertension is in relative equipoise. 

2.  The right knee disability has been manifested throughout 
the appeal period by nearly full range of motion with 
crepitus, pain on motion, tenderness around the patella and 
swelling, which combine to produce no more than slight 
functional impairment; lateral instability is not shown.  

3.  The left knee disability has been manifested throughout 
the appeal period by nearly full range of motion with 
crepitus, pain on motion, and tenderness around the patella, 
which combine to produce no more than slight functional 
impairment; lateral instability is not shown.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March, April, May, and December 2003, and in June 
2006, which informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) set forth 
additional notice requirements that were met in a June 2006 
letter to the veteran.  Thus, no unfair prejudice will result 
from the Board's handling of the matter at this time.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to service connection under 38 C.F.R. 
§ 3.303; however, chronic diseases, such as cardiovascular-
renal disease, including hypertension, as listed at 38 C.F.R. 
§§ 3.307, 3.309, are accorded special consideration for 
service connection.  Where a veteran served at least 90 days 
during a period of war or after December 31, 1946, and a 
listed chronic disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The SMRs do not reflect that a diagnosis of hypertension was 
made during either period of active service.  A September 
1976 record notes chest pains and a blood pressure reading of 
110/78.  In November 1976, the veteran's blood pressure was 
122/84.  He felt weak and had recently been treated for mono.  
A February 1977 separation examination report notes a blood 
pressure reading of 124/86.

A December 1989 quadrennial Reserves examination report notes 
a blood pressure reading of 130/90.  

The veteran was mobilized for Desert Storm and re-entered 
active military service in January 1991.  He underwent an 
activation examination in January 1991 and completed a 
medical history questionnaire, but, unfortunately, there is 
no examination report to accompany the questionnaire.  In 
March 1991, chest pains on taking deep breath were noted.  A 
May 1991 demobilization examination report notes a blood 
pressure reading of 112/78.  

An October 1996 Army Reserves "over 40" examination report 
notes a blood pressure reading of 164/98 and a referral to a 
cardiologist for abnormal an electrocardiogram (EKG).  The 
cardiologist noted, "The patient has recently been found to 
have high blood pressure."  

In February 2003, the veteran reported to VA that he believed 
that hypertension did begin during active service.  He 
requested service connection for hypertension and he 
requested a copy of his SMRs for his physician. 

In May 2003, A. Shokoohi, M.D., reported having treated the 
veteran.  The physician noted, "After reviewing his medical 
records, it appears that he has been showing evidence of 
hypertension while on active duty."  The physician did not 
discuss what evidence was considered to be evidence of 
hypertension.  

A July 2003 VA hypertension compensation examination report 
reflects that the veteran related that in 1975 he was told 
that he had mild hypertension and that a private physician 
gave a hypertension diagnosis in 1996, during an evaluation 
of chest pains.  The examining physician noted that after 
review of the SMRs, she/he found a hypertensive blood 
pressure reading of 130/90 in December 1989, but was unable 
to find evidence of hypertension during active service.  The 
physician concluded that therefore it is not at least as 
likely as not that hypertension is related to active military 
service.  The physician did not discuss what would be 
considered to be evidence of hypertension or why chest pains 
or the blood pressure readings shown during active service 
could not be evidence of early labile hypertension.  

The July 2003 VA examination report does suggest that the 
December 1989 blood pressure reading of 130/90 was an 
indication of hypertension.  Assuming arguendo that 
hypertension did pre-exist the second period of active 
military service, then the presumption of aggravation would 
be triggered if an increase in severity was shown at any time 
during the second period of active service.  A March 1991 
report notes the return of chest pains.  This could be 
construed as evidence of an increase, if in fact hypertension 
did begin after the first period of active service, but prior 
to the second period of active service.  If hypertension did 
not pre-exist the second period of active service, then the 
complaint of chest pain in March 1991 followed extremely high 
blood pressure readings years later supports the private 
physician's opinion that early evidence of hypertension was 
shown during active service.  

In conclusion, both qualified physicians have examined the 
veteran and reviewed the SMRs, but have arrived at opposite 
results.  Because neither physician has provided a 
comprehensive rationale for her/his conclusion, the Board 
finds no reason to attach more weight to one report, or less 
weight to the other report.  Thus, the evidence is in 
relative equipoise on the issue of whether hypertension began 
during active service.  The benefit of the doubt must 
therefore go to the veteran and service connection for 
hypertension must be granted.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to these 
considerations: 
   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.).  
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
   (c) Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
   (d) Excess fatigability.  
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2006).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and non-weight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2006).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Right Knee 

The service-connected right knee disability (chondromalacia 
patella) has been rated 10 percent disabling for the entire 
appeal period under Diagnostic Code 5257.  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for recurrent subluxation or lateral instability of the knee 
when there is severe impairment.  A 20 percent evaluation 
requires moderate impairment.  Slight impairment of either 
knee warrants a 10 percent rating.  38 C.F.R. §§ 4.71, Plate 
II, 4.71a, Diagnostic Code 5257 (2006).  While the RO has 
chosen this code, other codes, such as those mentioned below, 
should also be considered.  

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2006).

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2006).    

The right knee disability is currently manifested by nearly 
full range of motion with crepitus, pain on motion, 
tenderness around the patella and swelling, which combine to 
produce no more than slight functional impairment; lateral 
instability is not shown.  Range of motion after repetitive 
testing was to 90 degrees of flexion (limited by pain) and to 
zero degrees of extension, according to an August 2005 VA 
compensation examination report.  The August 2005 diagnosis 
was bilateral knee chondromalacia and arthritis.  Comparing 
these manifestations with the rating criteria, no symptom 
shown more nearly approximates the criteria for a 20 percent 
rating, either for subluxation of the patella or limitation 
of motion on flexion and extension.  The Board has considered 
38 C.F.R. §§ 4.40, 4.45, 4.59, and the DeLuca factor in this 
rating.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial disability rating greater than 10 percent for 
the right knee joint is therefore denied.  

Left Knee

A 10 percent initial rating has been assigned for the left 
knee under Diagnostic Codes 5257-5003.  

The left knee disability is currently manifested by nearly 
full range of motion with crepitus, pain on motion, and 
tenderness around the patella, which combine to produce no 
more than slight functional impairment; lateral instability 
is not shown.  Range of motion after repetitive testing was 
to 90 degrees of flexion and to zero degrees of extension, 
limited by pain and weakness, according to an August 2005 VA 
compensation examination report.  The diagnosis was bilateral 
knee chondromalacia and arthritis.  Comparing these 
manifestations with the rating criteria, the Board finds no 
symptom that more nearly approximates the criteria for a 20 
percent rating, either for subluxation, limitation of motion 
on flexion and extension, and pain or weakness.  The Board 
has considered 38 C.F.R. §§ 4.40, 4.45, 4.59, and the DeLuca 
factor in this rating.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial schedular disability rating greater than 10 
percent for left knee disability is therefore denied.  

Extraschedular

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the service-connected right and left knee 
disabilities have not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for hypertension is granted.  

An initial disability rating in excess of 10 percent for the 
right knee is denied.  

An initial disability rating in excess of 10 percent for the 
left knee is denied.  


REMAND

Initial Hepatitis Rating

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  However, a later version of the rating schedule, 
if favorable to the claim, cannot be assigned for any portion 
of the appeal period prior to the effective date of the later 
version.  See 38 U.S.C.A. § 5110 (g), (a compensation award 
pursuant to any Act or administrative issue shall not be 
earlier than the effective date of the Act or administrative 
issue.) 

During the appeal period, the rating criteria for hepatitis 
changed significantly.  The new rating schedule for hepatitis 
C became effective on July 2, 2001.  Disregarding this date, 
the RO rated the veteran's hepatitis 40 percent disabling for 
the entire appeal period (i.e., from July 31, 2000) under 
this new code.  Diagnostic Code 7354 was not available prior 
to July 2, 2001, and cannot be assigned for any period prior 
to July 2, 2001.  The prior version (Diagnostic Code 7345) 
does not contain a 40 percent rating.  Compare 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (effective prior to July 2, 
2001) with 38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).  

Moreover, the veteran has not received notice of the prior 
hepatitis rating provisions, nor has the RO considered the 
prior provision in a statement of the case or supplemental 
statement of the case.  Thus, a remand is required to insure 
due process.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must consider all pertinent 
evidence under the prior version of the 
rating schedule for hepatitis, found at 
Diagnostic Code 7345 (effective prior to 
July 2, 2001).

2.  Following the above, the AOJ should 
readjudicate the claim for a higher 
initial rating for hepatitis C.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that considers both versions of the 
rating schedule and they should be given 
an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


